DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 6 and 7 are objected to because of the following informalities:  
	Claims 1, 2, 6 and 7 recite the phrases “entropic encoder” and entropic decoder.” Please amend to “entropy encoder” and “entropy decoder,” respectively. 
 Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “value hypotheses of at least one description element of the current block by calculating a likelihood measurement per hypothesis (emphasis added).”  There are no further discussion in the specification as to what 
Claim 1 also recites “function of the calculated disparity (DV), said at least one parameter belonging to a group comprising at least:” This limitation is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. (See MPEP 2173.05(h))

Regarding claim 2, claim 2 recites the limitation “value hypotheses of at least one description element of the current block by calculating a likelihood measurement per hypothesis (emphasis added).”  There are no further discussion in the specification as to what type of the hypotheses is considered value hypotheses. Therefore, the aforementioned limitation is vague and indefinite as such term is subjective in regard to what type/manner of hypotheses is considered as “value hypotheses.” What likelihood measurement is being calculated? 
Claim 2 also recites “function of the calculated disparity (DV), said at least one parameter belonging to a group comprising at least:” This limitation is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. (See MPEP 2173.05(h))
Regarding claim 4, claim 4 recites the limitation "said residual value" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 4 also recites the limitation "the calculating" in line 3. It is unclear which calculation it is referring to since multiple limitations involving “calculating” were stated before. For example, “calculating a likelihood Measurement” and “calculating a disparity.”
Regarding claim 5, claim 5 recites the limitation "the calculating" in line 5. It is unclear which calculation it is referring to since multiple limitations involving “calculating” were stated before. For example, “calculating a likelihood Measurement” and “calculating a disparity.”
Regarding claim 6, claim 6 recites the limitation “value hypotheses of at least one description element of the current block by calculating a likelihood measurement per hypothesis (emphasis added).”  There are no further discussion in the specification as to what type of the hypotheses is considered value hypotheses. Therefore, the aforementioned limitation is vague and indefinite as such term is subjective in regard to what type/manner of hypotheses is considered as “value hypotheses.” What likelihood measurement is being calculated? 
Claim 6 also recites “function of the calculated disparity (DV), said at least one parameter belonging to a group comprising at least:” This limitation is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. (See MPEP 2173.05(h))
Regarding claim 7, claim 7 recites the limitation “value hypotheses of at least one description element of the current block by calculating a likelihood measurement per hypothesis (emphasis added).”  There are no further discussion in the specification as to what type of the hypotheses is considered value hypotheses. Therefore, the aforementioned limitation is vague and indefinite as such term is subjective in regard to what type/manner of hypotheses is considered as “value hypotheses.” What likelihood measurement is being calculated? 
Claim 7 also recites “function of the calculated disparity (DV), said at least one parameter belonging to a group comprising at least:” This limitation is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. (See MPEP 2173.05(h))
Regarding claim 14, claim 14 recites the limitation "said residual value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, claim 15 recites the limitation "the calculating" in line 3. It is unclear which calculation it is referring to since multiple limitations involving “calculating” were stated before. For example, “calculating a likelihood Measurement” and “calculating a disparity.”
	Regarding claims 3, 7, 8 and 11-18,  claims 3, 7, 8 and 11-18 are directly or indirectly dependent on a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore inherit the rejection of claim.

		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FABIO S LIMA/Primary Examiner, Art Unit 2486